EXECUTIVE EMPLOYMENT AGREEMENT
between

TeleCommunication Systems, Inc.
and
Thomas M. Brandt, Jr.
(Executive Name)

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of December 1, 2008 (the
“Effective Date”), between the individual signing as “Executive” at the end of
this Agreement (hereinafter referred to as “Executive”), and TeleCommunication
Systems, Inc. (hereinafter referred to as “Company”);

WHEREAS, Company desires to employ Executive, or to continue Executive’s
employment, and Executive desires to be employed by Company on the terms and
conditions hereinafter set forth;

WHEREAS, Company and Executive wish to replace all previous employment
agreements between them with this Agreement;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company agrees to employ Executive for the position of Senior
Vice President & Chief Financial Officer. Executive shall perform such duties as
the management of the Company may from time to time assign to him hereunder,
including (without limitation) responsibility for the Company’s financial
management, reporting, controls, accounting, and investor relations.

2. Duties and Responsibilities. Executive agrees to devote his or her full time
and attention and his or her best efforts to performing his or her duties
hereunder. While employed by the Company, Executive will not, without the
Company’s prior written consent, engage in any other business activity, other
than investment of Executive’s personal funds on a passive basis and is
prohibited from lending assistance directly or indirectly to any competitor.
Attachment A hereto is a complete list of Executive’s current other business
activities to which the Company consents. In the event the Executive wishes to
change the approved activities, then the Executive shall submit the requested
change in writing to the Company. Any changes consented to by the Company shall
be documented as a revised Attachment A and will become incorporated into the
Agreement by reference. In no event shall Executive pursue outside business or
personal interests that the Company determines would interfere with his or her
full-time responsibilities or entail any use of the Company’s resources.

1



3.   Compensation and Benefits.



  3.1   Base Salary. During Executive’s employment under this Agreement, Company
shall pay or cause to be paid to Executive a base salary at an annual rate of
not less than $300,021, payable in cash in equal periodic installments not less
frequent than the periodic installments in effect for salaries of Company
Executives of the same level as Executive (the “Base Salary”). The Base Salary
shall be subject to increases pursuant to reviews by the Board of Directors,
where applicable, or a committee appointed by the Board of Directors, at such
times as salary reviews are conducted generally for Company Executives of the
same level as Executive, but in no event less frequent than annually.



  3.2   Incentive Compensation. During Executive’s employment under this
Agreement, Company shall cause Executive to be eligible to participate in each
bonus or incentive compensation plan, program or policy maintained by Company
from time to time, in whole or in part, for Executives of his level (“Bonus
Plan”). Executive’s target and maximum compensation under, and his performance
goals and other terms of participation in, each Bonus Plan shall be determined
by Company or by such person or administrative body as provided in the Bonus
Plan. Said incentive compensation is not guaranteed and is contingent upon
Executive and Company achieving deliverables or goals agreed upon. Said
incentive compensation shall not be considered “earned” by Executive until
Company has allocated payment to be made to Executive for any performance
period. Payment under any Bonus Plan shall be made, if at all, no later than
March 15th of the year after the year in which the incentive compensation is
earned.



  3.3   Incentive Stock Compensation. During Executive’s employment under this
Agreement, Company shall cause Executive to be eligible to participate in an
incentive stock plan as may be maintained by Company from time to time, in whole
or in part, for Executives of his level. Executive’s awards under such plan
shall be determined by the administrator of the plan, the vesting for which
shall be accelerated in the event of a Change in Control as defined herein. The
specific terms and conditions of these options shall be set out in a stock
option agreement between Executive and Company.

The grant of stock options shall not be construed to constitute or to be
evidence of a commitment or guarantee to renew this Agreement or to employ or
retain Executive for any period of time inconsistent with Sections 4 and 5 of
this Agreement.



  3.4   Benefits. During his employment under this Agreement, Executive shall be
entitled to: (i) participation in such Executive retirement and welfare benefit
plans, programs, policies and arrangements as maintained by Company from time to
time, in whole or in part, for Executives of his level, including but not
limited to Company’s Executive stock ownership plan, and its health, disability,
life insurance and sickness and accident insurance plans; and (ii) paid
vacation, holidays, leave of absence, leave for illness, funeral leave and
temporary disability leave in accordance with the policies of Company; and
(iii) perquisites as from time to time provided by Company to Executives of his
level.



  3.4   Expenses. During Executive’s employment under this Agreement, Company
shall reimburse Executive for ordinary and reasonable out-of-pocket expenses
incurred by him in the performance of his duties hereunder, provided that
Executive shall account to Company for such expenses in accordance with the
Executive business expense policies and practices of Company.



  3.5   Effect of Termination. Upon termination of employment for any reason,
Executive shall no longer be entitled to participation in any Benefits programs,
including the period when severance is payable under the Agreement.

4. Term of Employment. The term of Executive’s employment (the “Term”) shall
commence on the effective date of this Agreement and continue through
January 31, 2009 for the initial term, unless sooner terminated as provided
herein. Upon expiration of the initial term, the term of Executive’s employment
shall automatically renew on February 1st for successive 12-month renewal
periods, unless and until terminated as provided herein.



5.   Termination of Employment.



  5.1   Dismissal without Good Cause and Resignation for Good Reason.



  5.1.1   Dismissal without Good Cause. Company may terminate Executive’s
employment under this Agreement without Good Cause (as defined in Section 5.1.4)
at any time by giving notice thereof to Executive at least 30 days before the
effective date of such termination. Upon such termination, Executive shall be
entitled to such compensation as provided in Section 5.1.3.



  5.1.2   Resignation for Good Reason. Executive may terminate his employment
under this Agreement for Good Reason (as defined in Section 5.1.5) at any time
by written notice thereof to Company at least 30 days before the effective date
of such termination. Such notice shall specify in reasonable detail the Good
Reason based upon which Executive intends to terminate his employment. Upon such
termination, Executive shall be entitled to such compensation as provided in
Section 5.1.3.



  5.1.3   Severance Pay upon Dismissal without Good Cause or Resignation for
Good Reason. If Executive’s employment under this Agreement is terminated by
Company without Good Cause or by Executive for Good Reason, Executive shall be
entitled to the sum of the following, payable in equal periodic installments the
same as Base Salary was received during the term of Executive’s employment as
provided in Section 3.1 herein, which installments shall commence within 60 days
after the last day of employment:



  (i)   Base Salary, at the rate in effect immediately before the date of
termination, for the greater of (A) the period from the day after his last day
of employment hereunder through the last day of the Term of this Agreement, or
(B) six months; and



  (ii)   The amount “earned” by Executive under the annual Bonus Plan if at the
time of termination Company has allocated payment to be made to Executive under
the terms of the Bonus Plan for any performance period. Executive will not be
eligible to receive payment under the Bonus Plan for any performance period if
he is terminated prior to a decision by Company as to the payment due to
Executive, if any, under the terms of the Bonus Plan. If no such decision by
Company is made or necessary, Executive will not be eligible to receive any
payments under the Bonus Plan if he is not employed at the time bonus payments
are made to Executives;

so long as Executive (1) executes and delivers to the Company, before such sum
becomes payable, a general release in form and substance acceptable to the
Company, by which Executive releases the Company from all claims arising from
Executive’s employment by the Company or termination of employment therefrom, in
consideration for such payment and (2) Executive shall not be in breach of any
of the provisions o f Section 7 of this Agreement at any time during the
effectiveness thereof. In no event will any payment be made before the release
becomes effective upon expiration of any applicable withdrawal period.



  5.1.4   Definition of “Good Cause.” “Good Cause” means:



  (A)   Executive’s willful gross misconduct, willful gross neglect, willful
malfeasance or gross negligence in carrying out his duties hereunder, or willful
breach of this Agreement (other than an inadvertent and nonrecurring breach
cured and corrected by Executive within 30 days after notice thereof by
Company). Under this provision, “willful breach” shall include, but not be
limited to, insubordination, serious dereliction of fiduciary obligation,
chronic abuse by Executive of alcohol, narcotics or any other drug, a violation
of any material Company rule, regulation or policy, or a serious violation of
any law governing the workplace. It is provided further that, no act or failure
to act shall be considered “willful” if Executive reasonably believed in good
faith that such act or failure to act was in, or not opposed to, the best
interest of Company and its affiliates;



  (B)   Any act or conduct of dishonesty to Company by Executive involving fraud
and/or embezzlement;



  (C)   Executive’s conviction, including a plea of guilty or nolo contendere,
of a felony involving theft or moral turpitude, other than a felony predicated
on Executive’s vicarious liability (for purposes of this Agreement, “vicarious
liability” means Executive’s liability based on acts of Company for which
Executive is charged solely as a result of his offices with Company and in which
he was not directly involved or did not have prior knowledge of such acts); or



  5.1.5   Definition of “Good Reason.” “Good Reason” means, without Executive’s
consent, any of the following conditions:



  (A)   Any change in Executive’s title or position that constitutes a material
diminution in authority as compared to the authority of his title or position as
of the Effective Date, or any substantial diminution in Executive’s duties and
responsibilities (other than a change due to Executive’s Disability), provided
that no diminution of title, position, duties or responsibilities shall be
deemed to occur solely because Company becomes a subsidiary of another
corporation or because there has been a change in the reporting hierarchy
incident thereto involving Executive;



  (B)   Any requirement by Company that Executive involuntarily physically
relocate from Executive’s current work location to another work location more
than 75 miles away; or



  (C)   Any material breach by Company of its obligations under this Agreement.

So long as Executive notifies Company within 90 days after the existence of any
such condition and Company fails to cure and correct such condition within
30 days after receipt of such notice. Notwithstanding the foregoing, Good Reason
shall not exist unless the termination of employment occurs no later than two
years following the initial existence of any condition provided in this
Section 5.1.5.



  5.2   Dismissal for Good Cause, Resignation without Good Reason and
Termination upon Death or Disability.



  5.2.1   Dismissal for Good Cause. Company may terminate Executive’s employment
under this Agreement for Good Cause by (i) giving notice thereof to Employee
specifying in reasonable detail the Good Cause based upon which Company intends
to terminate his employment; (ii) if Good Cause exists under 5.1.4(A) only,
after at least 30 days after such notice, providing Employee an opportunity to
be heard at a meeting with the CEO and the Board of Directors; and
(iii) thereafter, effectuating such termination by a majority vote of the Board
of Directors. For Good Cause terminations under Sections 5.1.4(B) & (C), Company
may terminate Employee’s employment immediately under this Agreement upon notice
thereof to Employee. The effect of such termination is provided in
Section 5.2.4.



  5.2.2   Resignation without Good Reason. Executive may terminate his
employment hereunder at any time without Good Reason by notice thereof to
Company at least 30 days before the effective date of such termination. The
effect of such termination is provided in Section 5.2.4.



  5.2.3   Termination upon Death or Disability. This Agreement shall terminate
automatically upon Executive’s death. If Company determines in good faith that
Executive has a Disability as defined in this Section, Company may terminate his
employment under this Agreement by notifying Executive thereof at least 30 days
before the effective date of termination. For purposes of this Agreement,
“Disability” means any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than six months and which renders
Executive unable to perform his material duties under this Agreement. If there
is any dispute between the parties as to Executive’s Disability, Company shall
select or approve a physician whose determination as to Executive’s Disability
shall bind the parties hereto. The effect of a termination due to Executive’s
death or Disability is provided in Section 5.2.4.



  5.2.4   Effect of Dismissal for Good Cause, Resignation without Good Reason,
or Termination upon Death or Disability. If Executive’s employment under this
Agreement is terminated by Company for Good Cause, by Executive without Good
Reason, or due to Executive’s death or Disability as provided in this Agreement,
all obligations of Company under this Agreement shall terminate, except as
provided in Section 5.6.



  5.3   Termination by Mutual Consent. Company and Executive may terminate
Executive’s employment under this Agreement at any time and for any reason upon
the mutual consent of both parties, effective as of such date as agreed upon by
the parties. Upon such termination, except as provided in Section 5.6 or as
agreed to by the parties in connection with their mutual consent to terminate
Executive’s employment, all obligations of Company hereunder shall terminate.



  5.4   Termination after a Change in Control.



  5.4.1   Termination Events Triggering Compensation. Company shall pay or cause
to be paid to Executive such compensation as provided in Section 5.4.2, if his
employment under this Agreement is terminated by Company without Good Cause or
by Executive for Good Reason within 12 months after a Change in Control (as
defined in Section 5.4.3).



  5.4.2   Compensation upon Termination. If Executive’s employment hereunder is
terminated as provided in Section 5.4.1, Company shall pay or cause to be paid
to Executive the following in a cash lump sum within 30 days after the date of
termination, one times the annual Base Salary at the greater of (A) the rate in
effect immediately before the date of termination or (B) the rate in effect
immediately before the Change in Control; so long as Executive (1) executes and
delivers to the Company, before such sum becomes payable, a general release, in
form and substance acceptable to the Company, by which Executive releases the
Company from all claims arising from Executive’s employment by the Company or
termination of employment therefrom, in consideration for such payment, and
(2) Executive shall not be in breach of any of the provisions of Section 7 of
this Agreement at any time during the effectiveness thereof. In no event will
any payment be made before the release becomes effective upon expiration of any
applicable withdrawal period.



  5.4.3   Definition of “Change in Control.” A "Change in Control” means the
earliest to occur of any of the following events, construed in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”):



  (i)   Any one person or more than one person acting as a group (within the
meaning of 409A) other than the Company, its subsidiaries, any Executive benefit
plan of the Company, or an underwriter temporarily holding securities pursuant
to an offering of such securities, acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
50 percent of the total fair market value or total voting power of the stock of
the Company;



  (ii)   Any one person or more than one person acting as a group (within the
meaning of 409A), other than any subsidiary or parent of the Company, acquires
or has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group, assets from the Company that have a total
gross fair market value of eighty-five percent or more of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets; or



  (iii)   Any merger, consolidation or reorganization involving Company
immediately after which either (A) a majority of the directors of the surviving
entity is not comprised of persons who were directors of the Company immediately
prior to such transaction and whose appointment or election is not endorsed or
approved by a majority of the directors of the Company before the transaction or
(B) persons who hold more than a majority of the total voting power represented
by outstanding voting securities of the surviving entity are not persons who
held outstanding voting securities of Company immediately prior to such
transaction.



  5.5   Duplication of Severance Pay. Executive is entitled to receive the
payment under both Section 5.1 and Section 5.4. Executive hereby irrevocably
waives the right to receive benefits under any severance or similar plan or
policy of Company if Executive is entitled to receive a payment under
Section 5.1 and/or 5.4, provided that if the value of such benefits exceeds the
amount payable to such Executive under Section 5.1 and/or 5.4, Executive may
elect to receive such benefits in lieu of the payment under Section 5.1 and/or
5.4.



  5.6   Payment of Base Salary upon Termination. Upon a termination of
Executive’s employment under this Agreement for any reason, Company shall pay or
cause to be paid to Executive the increment of Base Salary earned but unpaid in
the payroll period immediately preceding the date of termination, payable in
cash on or before the day on which Executive would have been paid such amount if
his employment hereunder had not been terminated, but in no event later than the
date as required by law.



  5.7   No Duty to Mitigate. Executive shall not be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not Executive obtains other employment.

6. Ownership of Work Product.



  6.1   The Company shall own all Work Product (as defined below). To the extent
permitted by law, All Work Product shall be considered work made for hire by
Executive and owned by the Company.



  6.2   If any of the Work Product may not, by operation of law, be considered
work made for hire by Executive for the Company (or if ownership of all right,
title and interest of the intellectual property rights therein shall not
otherwise vest exclusively in the Company), Executive agrees to assign, and upon
creation thereof automatically assigns, without further consideration, the
ownership of all Trade Secrets (as defined below), U.S. and international
copyrights, patentable inventions, and other intellectual property rights
therein to the Company, its successors and assigns.



  6.3   The Company, it successors and assigns, shall have the right to obtain
and hold in its or their own name copyrights, registrations, and any other
protection available in the foregoing.



  6.4   Executive agrees to perform upon the reasonable request of the Company,
during or after Executive’s employment, such further acts as may be necessary or
desirable to transfer, perfect and defend the Company’s ownership of the Work
Product. When requested, Executive will



  (i)   Execute, acknowledge and deliver any requested affidavits and documents
of assignment and conveyance;



  (ii)   Obtain and aid in the enforcement of copyrights (and, if applicable,
patents) with respect to the Work Product in any countries;



  (iii)   Provide testimony in connection with any proceeding affecting the
right, title or interest of the Company in any Work Product; and



  (iv)   Perform any other acts deemed necessary or desirable to carry out the
purposes of this Agreement.

The Company shall reimburse all reasonable out-of-pocket expenses incurred by
Executive at the Company’s request in connection with the foregoing, including
(unless Executive is otherwise being compensated at the time) a reasonable per
diem or hourly fee for services rendered following termination of Executive’s
employment.



  6.5   For purposes hereof, “Work Product” shall mean all intellectual property
rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, discoveries and improvements, and other intellectual
property rights, in any programming, documentation, technology or other work
product that relates to the business and interests of the Company and that
Executive conceives, develops, or delivers to the Company at any time during the
term of Executive’s employment. “Work Product” shall also include all
intellectual property rights in any programming, documentation, technology or
other work product that is now contained in any of the products or systems
(including development and support systems) of the Company to the extent
Executive conceived, developed or delivered such Work Product to the Company
prior to the date of this Agreement while Executive was engaged as an
independent contractor or Executive of the Company. Executive hereby irrevocably
relinquishes for the benefit of the Company and its assigns any moral rights in
the Work Product recognized by applicable law.



7.   Restrictive Covenants.



  7.1   Competition. During the Term of this Agreement and, if Executive’s
employment under this Agreement is terminated by Company or by Executive for any
reason, the greater of (I) any period of time in which Executive continues to
receive compensation of any kind from Company and continuing for a period of six
(6) months after said payment(s) cease, or (ii) one year after the Term of this
Agreement, Executive shall not: (i) own, manage, operate, join, control or
participate in the ownership, management, operation or control of a Competitor
(as defined in Section 7.5); (ii) become a director, officer, Executive,
consultant or lender of, or be compensated by, a Competitor; or (iii) solicit
any client of Company on behalf of or for the benefit of a Competitor.
Notwithstanding the foregoing, Executive may own up to 1% of a publicly-traded
Competitor.



  7.2   Confidential Information. Executive shall at all times hold in a
fiduciary capacity for the benefit of Company all secret, confidential or
proprietary information, knowledge or data relating to Company, and all of its
businesses, which shall have been obtained by Executive during his employment by
Company and which shall not be or become public knowledge (other than by acts by
Executive or his representatives in violation of this Agreement) including, but
not limited to, information regarding clients and agents of Company
(“Confidential Information”). During Executive’s employment with Company under
this Agreement and after the termination of such employment, Executive shall
not, without the prior written consent of Company, communicate or divulge any
Confidential Information to any Person other than Company and those designated
by it or use any Confidential Information except for the benefit of Company,
provided that Executive may make disclosures to comply with the law or legal
process. Immediately upon termination of Executive’s employment with Company at
any time and for any reason, Executive shall return to Company all Confidential
Information, including, but not limited to, any and all copies, reproductions,
notes or extracts of Confidential Information.



  7.3   Solicitation of Executives. During the Term of this Agreement and, if
Executive’s employment under this Agreement is terminated by Company or by
Executive for any reason, for the greater of (I) any period of time in which
Executive continues to receive compensation of any kind from Company and
continuing for a period of six (6) months after said payment(s) cease, or
(ii) one year after the Term of this Agreement, Executive shall not:
(i) solicit, participate in or promote the solicitation of any person who was
employed by Company at any time during the three-month period prior to
Executive’s termination of employment under this Agreement to leave the employ
of Company; or (ii) on behalf of himself or any other Person, hire, employ or
engage any such person. Executive further agrees that, during such time, if an
Executive of Company contacts Executive about prospective employment, Executive
will inform such Executive that he cannot discuss the matter further without
informing Company.



  7.4   Remedies for Breach. Executive agrees that damages in the event of any
breach of Sections 7.1 through 7.3 by Executive would be difficult to ascertain.
Executive therefore agrees that, notwithstanding anything in this Agreement to
the contrary, including but not limited to the provisions of Section 14,
Company, in addition to and without limiting any other remedy or right it may
have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach. Executive hereby
waives any and all defenses he may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.
Executive also agrees that a bond shall not be required by Employer in obtaining
an injunction. The existence of this right shall not preclude any other rights
and remedies at law or in equity that Company may have. The provisions of
Section 7 shall survive termination of this Agreement. The existence of a claim
or cause of action of any kind by Executive against Company shall not constitute
a defense to the enforcement by Company of the rights provided in this Section 7
and shall not be a defense to any injunction proceeding.



  7.5   Definitions.



  7.5.1   “Competitor.” For purposes of Section 7, “Competitor” means any Person
which sells goods or provides services which are directly competitive with those
sold or provided by a business that (i) is being conducted by Company at the
relevant time and (ii) was being conducted by Company at any time during the
Term of this Agreement.



  7.5.2   “Company.” For purposes of Section 7, “Company” means
TeleCommunication Systems, Inc., and its subsidiaries and affiliates.



  7.5.3   “Person.” For purposes of Section 7, “Person” means any individual or
entity, including but not limited to any corporation, trust, sole
proprietorship, joint venture or partnership.



  7.6   Survival of Section 7. Executive agrees that the non-competition
agreements, nondisclosure agreements and non-employment agreements in this
Section 7 each constitute separate agreements independently supported by good
and adequate consideration and, notwithstanding anything in this Agreement to
the contrary, shall be severable from the other provisions of, and shall
survive, this Agreement.



8.   Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to Executive at the last address he has filed in
writing with Company or, in the case of Company, to Company’s principal
Executive offices.



9.   Taxes.



  9.1   Withholding Taxes. Company shall have the right, to the extent permitted
by law, to withhold from any payment of any kind due to Executive under this
Agreement to satisfy the tax withholding obligations of Company under applicable
law.

9.2 Adjustment relating to Tax on Excess Parachute Payments.

9.2.1. Adjustment. Notwithstanding anything in this Agreement to the contrary,
in the event the Company’s Law or Accounting Firm (as defined in Section 9.2.2)
determines that any portion of the cash compensation payable under this
Agreement (such portion of compensation, the “Agreement Payment”), and the
portions, if any, of other payments or distributions in the nature of
compensation by Company to or for the benefit of Executive (including, but not
limited to, the value of the acceleration in vesting or exercisability of stock
options) whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement (the Agreement Payment, together with such portions of
other payments and distributions, the “Payments”), would cause any portion of
the Payments to be subject to the excise tax imposed by section 4999, or any
successor provision, of the Internal Revenue Code of 1986, as amended (the
“Code”) (the portion subject to excise tax, the “Parachute Payment”), the
Agreement Payment shall be reduced to an amount not less than zero which shall
not cause any portion of the Payments to constitute a Parachute Payment,
provided that no such reduction shall be made if the Payments, after the
reduction and after the application of Federal income tax at the highest rate
applicable to individual taxpayers, would not be greater than the present value
(determined in accordance with section 280G, or any successor provision, of the
Code) of the Payments before the reduction but after the application of
(i) excise tax under section 4999 of the Code and (ii) Federal income tax at the
highest rate applicable to individual taxpayers.

9.2.2 Determination. All determinations required to be made under this
Section 9.2, including the assumptions to be utilized in arriving at such
determination, shall be made by such nationally recognized law firm (including
DLA Piper U.S. LLP) or accounting firm (including Ernst & Young LP) as selected
by Company (the “Law or Accounting Firm”), which shall provide detailed
supporting calculations to both Company and Executive (i) within 15 business
days after receipt by Company of a notice from Executive that he may have a
Parachute Payment, or (ii) at such earlier time as may be requested by Company.
The Law or Accounting Firm may employ and rely upon the opinions of actuarial or
accounting professionals to the extent it deems necessary or advisable. In the
event that the Law or Accounting Firm determines, for any reason, that it is
unable to perform such services, or declines to do so, Company shall select
another nationally recognized law or accounting firm to make the determinations
required under this Section (which law or accounting firm shall then be referred
to as the Law or Accounting Firm hereunder). All fees and expenses of the Law or
Accounting Firm shall be borne solely by Company. Any determination by the Law
or Accounting Firm shall be binding upon Company and Executive.



10.   Successors and Assigns. The rights, duties and obligations of a party
hereunder may not be assigned, delegated or assumed without the prior written
consent of the other party, provided that Company may assign this Agreement to
any subsidiary thereof, without Executive’s consent, and such assignment shall
not constitute, a termination of his employment hereunder. Nothing herein shall
cause a termination of this Agreement upon the acquisition, reorganization, or
merger of Company. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors or permitted
assigns. Nothing herein shall be construed to confer upon any person not a party
hereto any right, remedy or claim under or by reason of this Agreement.



11.   Entire Agreement. This Agreement constitutes the entire understanding of
Executive and Company with respect to the subject matter hereof and supersedes
and voids any and all prior agreements or understandings, written or oral,
regarding the subject matter hereof.



12.   Amendment and Waiver. This Agreement may not be changed, modified or
discharged orally, but only by an instrument in writing signed by the parties.
No waiver of any term or condition of this Agreement shall be effective unless
agreed to in writing between the parties.



13.   Governing Law and Severability. This Agreement shall be governed by the
laws of the State of Maryland (without giving effect to choice of law principles
or rules thereof that would cause the application of the laws of any
jurisdiction other than the State of Maryland) and the invalidity or
unenforceability of any provisions hereof shall in no way affect the validity or
enforceability of any other provision. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



14.   Arbitration. DISPUTES REGARDING EXECUTIVE’S EMPLOYMENT WITH COMPANY,
INCLUDING, WITHOUT LIMITATION, ANY DISPUTE UNDER THIS AGREEMENT WHICH CANNOT BE
RESOLVED BY NEGOTIATIONS BETWEEN COMPANY AND EXECUTIVE, BUT EXCLUDING ANY
DISPUTES REGARDING EXECUTIVE’S COMPLIANCE WITH SECTION 7, SHALL BE SUBMITTED TO,
AND SOLELY DETERMINED BY, FINAL AND BINDING ARBITRATION CONDUCTED BY
JAMS/ENDISPUTE, INC.’S ARBITRATION RULES APPLICABLE TO EMPLOYMENT DISPUTES, AND
THE PARTIES AGREE TO BE BOUND BY THE FINAL AWARD OF THE ARBITRATOR IN ANY SUCH
PROCEEDING. THE ARBITRATOR SHALL APPLY THE LAWS OF THE STATE OF MARYLAND WITH
RESPECT TO THE INTERPRETATION OR ENFORCEMENT OF ANY MATTER RELATING TO THIS
AGREEMENT; IN ALL OTHER CASES THE ARBITRATOR SHALL APPLY THE LAWS OF THE STATE
SPECIFIED IN COMPANY’S ALTERNATIVE DISPUTE RESOLUTION POLICY AS IN EFFECT FROM
TIME TO TIME (IF ANY). ARBITRATION SHALL BE HELD IN BALTIMORE, MARYLAND, OR SUCH
OTHER PLACE AS THE PARTIES MAY MUTUALLY AGREE, AND SHALL BE CONDUCTED ONLY BY A
FORMER JUDGE. JUDGMENT UPON THE AWARD BY THE ARBITRATOR MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF.



15.   Section 409A Compliance.



  15.1   This Agreement is intended to comply with, or otherwise be exempt from,
section 409A of the Code.



  15.2   The Company shall undertake to administer, interpret, and construe this
Agreement in a manner that does not result in the imposition on Executive of any
additional tax, penalty, or interest under section 409A of the Code.



  15.3   If the Company determines in good faith that any provision of this
Agreement would cause Executive to incur an additional tax, penalty, or interest
under section 409A of the Code, the Company and Executive shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of section 409A of the
Code.



  15.4   The preceding provisions, however, shall not be construed as a
guarantee by the Company of any particular tax effect to Executive under this
Agreement. The Company shall not be liable to Executive for any payment made
under this Agreement, at the direction or with the consent of Executive, that is
determined to result in an additional tax, penalty, or interest under section
409A of the Code, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under section 409A of the
Code.



  15.5   For purposes of section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.



  15.6   With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(iii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.



  15.7   If a payment obligation under this Agreement arises on account of
Executive’s “separation from service” while Executive is a “specified Executive”
(as each such term is defined under section 409A of the Code and determined in
good faith by the Company), any payment of “deferred compensation” (as defined
under Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
shall accrue with interest and shall be paid within 15 days after the end of the
six-month period beginning on the date of such separation from service or, if
earlier, within 15 days after the appointment of the personal representative or
executor of Executive’s estate following his death. For purposes of the
preceding sentence, interest shall accrue at the prime rate of interest
published in the northeast edition of The Wall Street Journal on the date of
Executive’s separation from service.

[Signatures appear on following page]

2

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date
first above written.

     
WITNESS/ATTEST
/s/ Bruce A. White 12/30/2008
  TELECOMMUNICATION SYSTEMS, INC.
By: /s/Richard A. Young 12/30/2008
 
   
 
  Title: Executive Vice President & COO
 
   
/s/ Bruce A. White 12/30/2008
  EXECUTIVE
/s/Thomas M. Brandt, Jr. 12/30/2008
 
   



    Thomas M. Brandt, Jr.

3





ATTACHMENT A TO EMPLOYMENT AGREEMENT

Executive: Thomas M. Brandt, Jr.
Agreement dated: December 1, 2008

In accordance with paragraph 2 of the Employment Agreement, the Company hereby
consents to the following other business activities:

Antenna Research Associates, Inc., and affiliates

     
WITNESS/ATTEST
/s/ Bruce A. White 12/30/2008
  TELECOMMUNICATION SYSTEMS, INC.
By: /s/Richard A. Young 12/30/2008
 
   
 
  Title: Executive Vice President & COO
 
   
/s/ Bruce A. White 12/30/2008
  EXECUTIVE
/s/ Thomas M. Brandt, Jr. 12/30/2008
 
   



    Thomas M. Brandt, Jr.

4